NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN D. ZIPPERER, Jr., M.D.,                    No. 18-35266

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00208-JWS

 v.
                                                MEMORANDUM*
PREMERA BLUE CROSS BLUE SHIELD
OF ALASKA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Alaska
                   John W. Sedwick, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      John D. Zipperer, Jr., appeals pro se from the district court’s summary

judgment in his diversity action alleging a violation of the Alaska Prompt Payment

Statute. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir. 1994). We may affirm on any


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ground supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058–59 (9th

Cir. 2008), and we affirm.

      The district court properly granted summary judgment on Zipperer’s Alaska

Prompt Payment Statute claim because Zipperer failed to raise a genuine dispute of

material fact as to whether defendant failed to comply with the statute’s

requirements given that defendants responded within 30 days. See Alaska Stat.

§ 21.36.495 (requiring health care insurer to either pay or deny a clean claim

within 30 days of receiving it).

      Denial of Zipperer’s request for declaratory relief was proper because

Zipperer did not prevail on his claim under the Alaska Prompt Payment Statute.

See Hoeck v. City of Portland, 57 F.3d 781, 787 (9th Cir. 1995).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Zipperer’s request for oral argument (Docket Entry No. 31) is denied.

      AFFIRMED.




                                          2                                       18-35266